            Case 4:21-cv-04729-YGR Document 13 Filed 09/21/21 Page 1 of 1
                                                                ISTRIC
                                                          T ES D      TC
                                                        TA




                                                                                                        O
                                                                   S




                                                                                                         U
                                                                 ED




                                                                                                          RT
 1 Lincoln D. Bandlow, Esq. (CA #170449)                                              ED




                                                             UNIT
                                                                          I S SO ORDER
   lincoln@bandlowlaw.com                                              IT




                                                                                                                R NIA
 2 LAW OFFICES OF LINCOLN BANDLOW, PC
   1801 Century Park East, Suite 2400                                                                o ge r s
 3 Los Angeles, CA 90067                                                                  nzalez R




                                                              NO
                                                                                onne Go
                                                                       Judge Yv




                                                                                                                FO
   Tel.: (310) 556-9680




                                                               RT
 4 Fax: (310) 861-5550                                                           9/21/2021




                                                                                                           LI
                                                                      ER




                                                                 H




                                                                                                        A
                                                                           N                              C
 5 Attorney for Plaintiff                                                                    F
                                                                               D IS T IC T O
   Strike 3 Holdings, LLC                                                            R
 6

 7                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 8                                 OAKLAND DIVISION

 9 STRIKE 3 HOLDINGS, LLC,                            Case Number: 4:21-cv-04729-YGR

10                        Plaintiff,                  Honorable Yvonne Gonzalez Rogers

11 vs.                                                PLAINTIFF’S VOLUNTARY DISMISSAL
                                                      WITHOUT PREJUDICE OF JOHN DOE
12 JOHN DOE subscriber assigned IP address            SUBSCRIBER ASSIGNED IP ADDRESS
   67.169.159.216,
13                                                    67.169.159.216
                     Defendant.
14

15

16         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,
17 LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

18 assigned IP address 67.169.159.216 are voluntarily dismissed without prejudice.

19         Dated: September 10, 2021             Respectfully submitted,
                                                 By: /s/ Lincoln D. Bandlow
20                                               Lincoln D. Bandlow, Esq.
                                                 LAW OFFICES OF LINCOLN BANDLOW, PC
21                                               Attorney for Plaintiff
22

23

24

25

26

27

28
                                                  1

                Plaintiff’s Notice of Voluntary Dismissal without Prejudice of John Doe
                                      Case No. 4:21-cv-04729-YGR
